DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 5-7, 10, 12, 15 and 16-17 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in page 8, regarding Rank failing to "replicate ... at least one document corresponding to the document replication request and at least one replication request selected from the plurality of additional document replication requests," since Rank is generally directed to techniques for database replication, and more specifically to replicating a database to one or more servers utilizing multiple replication connections instantiated in parallel were found to be persuasive in combination with the amendment. 
Therefore, in view of the amended claims, applicant response and further search, claims 1-2, 5-7, 10, 12, 15 and 16-17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following limitation:
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 10 and 16), the prior art on record does not explicitly disclose “receive a document replication request that includes a file storage specification; determine a replication vector based on a language model and at least a portion of the received file storage specification, wherein the language model is trained based on other document replication requests; determine a scalar product based on the replication vector and a plurality of stored replication vectors; generate a plurality of additional document replication requests based on the scalar product; replicate, to another computing device, at least one document corresponding to the document replication request and at least one replication request selected from the generated plurality of additional document replication requests”.

As dependent claims 2, 5-7, 12, 15 and 17 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165